Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Remarks
Applicants amendments filed on 01/27/2021 has been received and made of records.
New claims 17-21 have been added.
Claims 12-14 canceled.
Claims 1, 4, 5, 7, 9-11, 15, and 16 amended.
Outstanding 35 U.S.C. 112(b) are withdrawn based on amendments/remarks.
Claims 1, 4, 5, 7, 9-11, and 15-21 currently pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 
Response to Remarks/Arguments
Regarding the arguments on pages 7-9 citing “Even if combined, Ikeda and Watanabe fail to disclose or suggest every claimed feature. Ikeda discloses that a user can register a web content item to be displayed in association with a type of specific event by inputting a path of the web content item via a screen, as shown in FIG. 5. In Ikeda, however, the user cannot designate a display timing of the registered web content item via a setting screen having options for setting the display timing, as claimed in amended claim 1. Namely, in Ikeda, a user can watch a different web content item for each event, but cannot easily change the display timing of a specific web content item. On the other hand, according to the invention of amended claim 1, a user can easily change the display timing of the message screen without resetting the message screen. Accordingly, Watanabe cannot attain the advantageous effect of the claimed invention that the user can easily change the display timing of the message screen via the setting screen. Consequently, claim 1 is allowable over Ikeda and Watanabe, singly or in any combination, for at least these reasons. Claims 10 and 11 have been amended to include similar features noted above with regard to claim 1. Thus, claims 10 and 11 are allowable for at least similar reasons as claim 1. The remaining claims in this application depend from one of the independent 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Anno et al (2014/0376023, A1). 

     Regarding claim 1, Anno teaches in at least Fig. 1 an image processing apparatus, comprising: 
a first receiving unit configured to receive a first user operation for registering information to set a message screen to be displayed (para. 0057-0059 and Figs. 6 teaches said first receiving unit configured to receive the first user operation for setting and registering information on a setting screen to set a message screen to be displayed on the display screen of Figs. 6, and 17-18 further including an unconfirmed or mismatch message screen); and 
a second receiving unit configured to receive a second user operation for selecting, via a setting screen having options for setting a display timing of the message screen, an option from among the options (at least Figs. 6B and para. 0057-0059 further teaches said second receiving configured to receive a second user operation for selecting, via a setting screen having options for setting a display timing of the message screen), 
wherein the options include a first option for displaying the message screen at a first timing when a job for an image processing function of the image processing apparatus is to be executed (Figs. 6, 13 and para. 0058-0059); and include a second option for displaying the message screen at a second timing different from the first timing (para. 0058-0059 and Fig. 6B further teaches at least a second timing setting for displaying the message screen of at least Figs. 14, 17-18 at a second timing different from the first timing);
a storage unit configured to store the selected option based on the second user operation (a storage 230 is taught in at least para. 0040 understood in the art to obviously be configured to store the selected options of at least Figs. 6B based on the second user operation); 
a first display control unit configured to display the message screen at the first timing when the first option is stored as the selected option in the storage unit (Figs. 6, 13-14 further teaches at least said first display control unit configured to display the message screen at the first timing when said first option is stored as the selected option in the storage unit).
     Anno teaches the claimed invention of the setting screen in at least para. 0057-0059 and Figs. 6, 13-14 and 17-18 except for specifically citing said second display control unit configured to display the message screen at the second timing when the second option is stored as the selected option in the storage unit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Anno to include wherein said 

     Regarding claim 10, Anno teaches in at least para. 0114 and 0057-0059 a control method for an image processing apparatus, 
the method comprising: 
receiving a first user operation for registering information to set a message screen to be displayed (para. 0057-0059 and Figs. 6 teaches said first receiving unit configured to receive the first user operation for setting and registering information selectin, via a setting screen having options for setting a display timing of the message screen, an option from among the options (at least Figs. 6B and para. 0057-0059 further teaches said second receiving configured to receive a second user operation for selecting, via a setting screen having options for setting a display timing of the message screen), 
wherein the options include a first option for displaying the message screen at a first timing when a job for an image processing function of the image processing apparatus is to be executed (Figs. 6, 13 and para. 0058-0059); and include a second option for displaying the message screen at a second timing different from the first timing (para. 0058-0059 and Fig. 6B further teaches at least a second timing setting for displaying the message screen of at least Figs. 14, 17-18 at a second timing different from the first timing);
storing the selected option based on the second user operation (a storage 230 is taught in at least para. 0040 understood in the art to obviously be configured to store the selected options of at least Figs. 6B based on the second user operation); 
displaying the message screen at the first timing when the first option is stored as the selected option (Figs. 6, 13-14 further teaches at least said first display control 
     Anno teaches the claimed invention of the setting screen in at least para. 0057-0059 and Figs. 6, 13-14 and 17-18 except for specifically citing said second display control unit configured to display the message screen at the second timing when the second option is stored as the selected option in the storage unit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Anno to include wherein said second display control unit configured to display the message screen at the second timing when the second option is stored as the selected option in the storage unit as discussed above, as one skill in the art would further appreciate that Anno specific timings of displaying the message screen include a plurality of display timings options which if said plurality of second timings are selected, would equally display the message screen based on obviously if said second option is stored as the selected option in the storage unit, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, thus an adaptation of an old idea or invention using newer 

     Regarding claim 11, Anno teaches in at least para. 0114 a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method for an image processing apparatus, 
the control method for the image processing apparatus comprising: 
receiving a first user operation for registering information to set a message screen to be displayed (para. 0057-0059 and Figs. 6 teaches said first receiving unit configured to receive the first user operation for setting and registering information on a setting screen to set a message screen to be displayed on the display screen of Figs. 6, and 17-18 further including an unconfirmed or mismatch message screen); and receiving a second user operation for selectin, via a setting screen having options for setting a display timing of the message screen, an option from among the options (at least Figs. 6B and para. 0057-0059 further teaches said second receiving configured to receive a second user operation for selecting, via a setting screen having options for setting a display timing of the message screen), 
wherein the options include a first option for displaying the message screen at a first timing when a job for an image processing function of the image processing apparatus is to be executed (Figs. 6, 13 and para. 0058-0059); and include a second option for displaying the message screen at a second timing different from the first timing (para. 0058-0059 and Fig. 6B further teaches at least a second timing setting for displaying the message screen of at least Figs. 14, 17-18 at a second timing different from the first timing);
storing the selected option based on the second user operation (a storage 230 is taught in at least para. 0040 understood in the art to obviously be configured to store the selected options of at least Figs. 6B based on the second user operation); 
displaying the message screen at the first timing when the first option is stored as the selected option (Figs. 6, 13-14 further teaches at least said first display control unit configured to display the message screen at the first timing when said first option is stored as the selected option in the storage unit).
     Anno teaches the claimed invention of the setting screen in at least para. 0057-0059 and Figs. 6, 13-14 and 17-18 except for specifically citing said second display control unit configured to display the message screen at the second timing when the second option is stored as the selected option in the storage unit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Anno to include wherein said second display control unit configured to display the message screen at the second timing when the second option is stored as the selected option in the storage unit as discussed above, as one skill in the art would further appreciate that Anno specific 

Claims 1, 4-5, 7, 10-11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Nakayama et al (2014/0198341, A1), in view of Akiyama et al. (US 2015/0347875, A1). 

     Regarding claim 1, Nakayama teaches an image processing apparatus, comprising: 
a first receiving unit configured to receive a first user operation for registering information to set a message screen to be displayed (the system of at least para. 0034 comprising said image processing apparatus further comprising a message 
a second receiving unit configured to receive a second user operation for selecting, via a setting screen having options for setting a display timing of the message screen, an option from among the options (at least Figs. 2A and 2B and 10 and para. 0034 further teaches the instructions configured to receive said second user operation for selecting obviously, via said setting screen having options for setting a display timing S5 for displaying the message on the screen, among an option from among the options), 
wherein the options include a first option for displaying the message screen at a first timing when a job for an image processing function of the image processing apparatus is to be executed (Figs. 2 and 11 and para. 0034); 
the options include a second option for displaying the message screen at a second timing (Nakayama further teaches a case in at least para. 0159 where said options may include second option for displaying messages on the message screen at a second timing of successive print jobs); 
a storage unit configured to store the selected option based on the second user operation (acquired content in at least para. 0036, 0049 and those designated times of at least Figs. 2B, 8-9 and para. 0034 are obviously stored in a storage means of the image forming system); 
a first display control unit configured to display the message screen at the first timing when the first option is stored as the selected option in the storage unit (para. 0092 further illustrates at least a control unit 290 comprising first display control unit configured to display as noted in at least Figs. 2 and 11 on said message screen the messages at the first timing in a case said first option is stored obviously the selected option in the storage unit). 
      However, Nakayama is silent regarding wherein said second display control unit configured to display the message screen at the second timing when the second option is stored as the selected option in the storage unit.
      Akiyama teaches in at least Fig. 14 the reception of a print job instruction, and further in at least Figs. 7-8 the receiving of options settings comprising options include a second option for displaying messages on the message screen at a second timing S108 different from the first timing S104, and further includes a second display control means as understood in at Fig. 7 configured to display said message screen at the second timing S108 when the second option is stored as the selected option in the storage unit. It would have been obvious to one of ordinary skill in second display control unit configured to display the message screen at the second timing when the second option is stored as the selected option in the storage unit as discussed above, as one skill in the art would further appreciate that Nakayama in view of Akiyama are in the same field of endeavor of performing print job executions and also adapted for receiving a designating certain specific time for displaying a signage screen, the at least signage screen designation and a predict print time screen are specified to be displayed at a specific timing, a case exist in at least Akiyama where the screen is displayed at a timing different than the first timing which as would be appreciated in the art may be a time other than during the execution of the print job, wherein facilitating the presenting of signage or video in a case while waiting for the completion of the print job, which as further understood in the art may be realized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, thus an adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art.

    Regarding claim 4 (according to claim 1), Nakayama further teaches wherein further comprising: 
a printing unit (the system of at least Fig. 15 comprising an MFP including said print unit); and
2APPL. No. 16/398,364ATTORNEY DOCKET No. CANO-4250a predicted printing time period calculation unit configured to calculate a predicted time period required to perform printing by the printing unit (Fig. 2B and 8-9); 
wherein the message screen is displayed when the predicted time period is equal to or longer than a predetermined time period set in advance (Fig. 2B and 11, the amount of displayed ads content while printing showed on the message screen is displayed when the predicted time period is equal to or longer than a predetermined time period set in advance).

    Regarding claim 5 (according to claim 4), Nakayama further teaches wherein the predicted time period includes a predicted time period required to carry out a finishing process on printed matter generated by the printing unit (Fig. 2B and 8-9 further teaches predicted time period includes a predicted time period required to carry out a finishing process on printed matter generated by the printing unit).

second timing is a timing at which a user logs out of the image forming apparatus and a timing at which an auto clear process is carried out in which a setting state of a screen displayed on the image processing apparatus is reset in response to a predetermined time period having elapsed without a user operation. 
     Akiyama further teaches a case of displaying content on the message screen of at least Fig. 9 and para. 0137 after a print completion or when it is suspected the user has walked away from the system which as understood in the may a case in the art where a timing at which a user completed printing and logs out of the image forming apparatus and a timing at obviously said log out indicates an auto clear process carried out in which a setting state of a screen displayed on the image processing apparatus is reset in response to a predetermined time period having elapsed without a user operation wherein the displayed message S207 of Fig. 9 is displayed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakayama in view of Akiyama to include wherein said second timing is a timing at which a user logs out of the image forming apparatus and a timing at which an auto clear process is carried out in which a setting state of a screen displayed on the image processing apparatus is reset in response to a predetermined time period having elapsed without a user operation, as discussed above, as one skill in the art 

    Regarding claim 10, Nakayama teaches a control method for an image processing apparatus (at least para. 0034 and para. 0009 of Nakayama further includes the image forming system comprising said control method), 
the method comprising: 
receiving a first user operation for registering information to set a message screen to be displayed (the system of at least para. 0034 comprising said image processing apparatus further comprising a message screen of at least Fig. 11 set to display dispatched content information based on at least set predicted print time and designated display times in at least Figs. 2A and 2B as information or instructions including first user operation and second user operation further comprising display content timings options including a setting display timing at a first timing S5 when a job for an image processing function of the image processing apparatus is to be executed); and 
receiving a second user operation for selectin, via a setting screen having options for setting a display timing of the message screen, an option from among the options (at least Figs. 2A and 2B and 10 and para. 0034 further teaches the instructions configured to receive said second user operation for selecting obviously, via said setting screen having options for setting a display timing S5 for displaying the message on the screen, among an option from among the options), 
wherein the options include a first option for displaying the message screen at a first timing when a job for an image processing function of the image processing apparatus is to be executed (Figs. 2 and 11 and para. 0034); 
 and a second option for displaying the message screen at a second timing different from the first timing (Nakayama further teaches a case in at least para. 0159 where said options may include second option for displaying messages on the message screen at a second timing of successive print jobs); 
storing the selected option based on the second user operation (acquired content in at least para. 0036, 0049 and those designated times of at least Figs. 2B, 8-9 and para. 0034 are obviously stored in a storage means of the image forming system); 
displaying the message screen at the first timing when the first option is stored as the selected option (para. 0092 further illustrates at least a control unit 290 comprising first display control unit configured to display as noted in at least Figs. 2 and 11 on said message screen the messages at the first timing in a case said first option is stored obviously the selected option in the storage unit). 
      However, Nakayama is silent regarding wherein said displaying message screen at the second timing when the second option is stored as the selected option.
     Akiyama further teaches a case of displaying content on the message screen of at least Fig. 9 and para. 0137 after a print completion or when it is suspected the user has walked away from the system which as understood in the may a case in the art where a timing at which a user completed printing and logs out of the image forming apparatus and a timing at obviously said log out indicates an auto clear process carried out in which a setting state of a screen displayed on the displaying message screen at the second timing when the second option is stored as the selected option, as discussed above, as one skill in the art would further appreciate that Nakayama in view of Akiyama are in the same field of endeavor of performing print job executions and also adapted for receiving a designating certain specific time for displaying a signage screen, the at least signage screen designation and a predict print time screen are specified to be displayed at a specific timing, a case exist in at least Akiyama where the screen is displayed at a timing different than the first timing which as would be appreciated in the art may be a time other than during the execution of the print job, wherein facilitating the presenting of signage or video in a case the user logs out, walk away or that of the auto clear process wherein a display screen may be reverted to a default screen, again as further understood in the art may be realized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary 

    Regarding claim 11, Nakayama teaches a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method for an image processing apparatus (at least para. 0034 and para. 0009 of Nakayama further includes the image forming system further including an image forming apparatus further comprising a wellknown CPU comprising said storage medium and at least a processor for causing said computer to execute said control method),
the control method for the image processing apparatus comprising: 
receiving a first user operation for registering information to set a message screen to be displayed (the system of at least para. 0034 comprising said image processing apparatus further comprising a message screen of at least Fig. 11 set to display dispatched content information based on at least set predicted print time and designated display times in at least Figs. 2A and 2B as information or instructions including first user operation and second user operation further comprising display content timings options including a setting display timing at a first timing S5 when 
receiving a second user operation for selectin, via a setting screen having options for setting a display timing of the message screen, an option from among the options (at least Figs. 2A and 2B and 10 and para. 0034 further teaches the instructions configured to receive said second user operation for selecting obviously, via said setting screen having options for setting a display timing S5 for displaying the message on the screen, among an option from among the options), 
wherein the options include a first option for displaying the message screen at a first timing when a job for an image processing function of the image processing apparatus is to be executed (Figs. 2 and 11 and para. 0034); 
 and a second option for displaying the message screen at a second timing different from the first timing (Nakayama further teaches a case in at least para. 0159 where said options may include second option for displaying messages on the message screen at a second timing of successive print jobs); 
storing the selected option based on the second user operation (acquired content in at least para. 0036, 0049 and those designated times of at least Figs. 2B, 8-9 and para. 0034 are obviously stored in a storage means of the image forming system); 
displaying the message screen at the first timing when the first option is stored as the selected option (para. 0092 further illustrates at least a control unit 290 
      However, Nakayama is silent regarding wherein said displaying message screen at the second timing when the second option is stored as the selected option.
     Akiyama further teaches a case of displaying content on the message screen of at least Fig. 9 and para. 0137 after a print completion or when it is suspected the user has walked away from the system which as understood in the may a case in the art where a timing at which a user completed printing and logs out of the image forming apparatus and a timing at obviously said log out indicates an auto clear process carried out in which a setting state of a screen displayed on the image processing apparatus is reset in response to a predetermined time period having elapsed without a user operation wherein the displayed message S207 of Fig. 9 is displayed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakayama in view of Akiyama to include wherein said displaying message screen at the second timing when the second option is stored as the selected option, as discussed above, as one skill in the art would further appreciate that Nakayama in view of Akiyama are in the same field of endeavor of performing print job executions and also adapted for receiving a designating certain specific time for 
  
    Regarding claim 17 (according to claim 4), Nakayama further teaches wherein the second timing is a timing at which a login process is completed (timing of at least para. 0159 to play content in the successive jobs is understood as timing at which user identification as at least noted in at least para. 0034-0035 wherein a login process is completed).

    Regarding claim 18 (according to claim 4), Nakayama further teaches wherein the first timing is a timing at which printing is performed by the printing unit (Fig. 2B).  

Claims 19-20 rejected under 35 U.S.C. 103 as being unpatentable and obvious over Nakayama in view of Akiyama, and further in view of Koura et al. (US 2011/0261382, A1). 

     Regarding claim 19 (according to claim 18), Nakayama in view of Akiyama are silent regarding wherein the first display control unit displays the message screen at the first timing in a case where the image processing apparatus displays a print setting screen, while not displaying the message screen at the first timing in a case where the image processing apparatus does not display the print setting screen.  
   Koura teaches a case in at least Figs. 4-5 and 9 of setting via a setting screen whether and when to display or not display a confirmation window screen message, a case exists in at least Figs. 8-9, and 11 where a display control unit displays the confirm message screen at the first timing in a case where the image processing apparatus recognizes a display history of the print setting screen, while not displaying the message screen at the first timing in a case where the image 

     Regarding claim 20 (according to claim 18), Nakayama in view of Akiyama are silent regarding wherein the first display control unit displays the message screen at the first timing in a case where a print instruction is received via a print setting screen displayed by the image processing apparatus, while not displaying the message screen at the first timing in a case where printing is performed by the printing unit without receiving the print instruction via the print setting screen.  
      Koura teaches a case in at least Figs. 4-5 and 9 of setting via a setting screen whether and when to display or not display a confirmation window screen message, a case exists in at least Figs. 8-9, and 11 where a display control unit displays the confirm message screen at the first timing in a case where the image processing apparatus recognizes a display history of the print setting screen, while not displaying the message screen at the first timing in a case where the image processing apparatus does not display the print setting screen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Nakayama in view of Akiyama, and further in view of Hirokawa et al. (US 2015/0186935, previously cited). 

     Regarding claim 9 (according to claim 1), Nakayama in view of Akiyama are silent regarding  further comprising: a first operating environment for running software modules incorporated in advance in the image processing apparatus; and a second operating environment for running the software modules incorporated in advance in the image processing apparatus and expansion application modules installed in the image processing apparatus, wherein upon receiving an instruction to start printing to perform printing, the print management module performs the operation to start printing and also requests a content display control application, 3APPL. No. 16/398,364ATTORNEY DOCKET No. CANO-4250 which runs in the message screen, and upon receiving the request to display the message screen, the content display control application provides control to display the message screen.  
     Hirokawa further teaches wherein comprising at least a layer 103 of Fig. 3 and para. 0040 is cited and indicative of a first operating environment for running said software modules in the image forming apparatus, and in Fig. 3 of Hirokawa teaches as claimed by Applicant’s disclosure (emphasis added para. 0035, 0036 of page 7) an operating environment for running software modules preinstalled in the MFP 101 such as a copy application, a fax application, a scan application, and a signage application; further in para. 0040 implies when an instruction from at least Figs. 7, and 8 comprising an instruction to start a print operation, the system is obviously configured for requesting a known print management module, which may run on said first operating environment and manages said operation to start printing, to perform printing, upon receiving the print request; it is further shown in at least Figs. 7, and 8, printing is performed subsequent to said start printing operation and simultaneously requests a content display control application as the signage control app which runs in the second operating environment, to display the content, and- 36 -10187113US01 upon receiving the display request, the content display control application provides control to display the content on the display unit. It would have been obvious to one of ordinary skill in the art before the effective filing date 

Claims 21 rejected under 35 U.S.C. 103 as being unpatentable and obvious over Nakayama in view of Akiyama, and further in view of  Toshihiko et al. (US 9354770, A1). 

     Regarding claim 21 (according to claim 1), Nakayama in view of Akiyama are silent regarding the registered information is a path for displaying the message screen. 
     Toshihiko teaches in at least Fig. 5B setting and designating path information for displaying a message screen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakayama in view of Akiyama, and further in view of Toshihiko to include wherein said registered information is a path for displaying the message screen, as discussed above, as one skill in the art would further appreciate said path information further facilitates the display of a designated screen message, according to known methods to yield predictable results since known work in one 

Claims Standings
Claims 15-16 remained objected to as being dependent upon a rejected base claim, absent of applicable rejections, these claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        3/2/2021